   1   Allan D. NewDelman, Esq. (004066)
       ALLAN D. NEWDELMAN, P.C.
   2
       80 East Columbus Avenue
   3   Phoenix, Arizona 85012
       (602) 264-4550
   4   anewdelman@adnlaw .net
   5   Attorneys for Debtor

   6                    IN THE UNITED STATES BANKRUPTCY COURT
   7                        IN AND FOR THE DISTRICT OF ARIZONA
   8
       In re                                       ) In Proceedings Under
   9                                               ) Chapter 11
       CALES & FITZGERALD, PLLC,                   )
  10
                                                   ) Case No. 2-20-bk-10911 DPC
  11                                               )
                                                   ) CHAPTER 11 (SUBCHAPTER V)
  12                                               ) PLAN OF REORGANIZATION
                                                   ) DATED DECEMBER 28,2020
  13
                                                   )
  14                         Debtor.               )
  15
  16           I.     INTRODUCTION, DEBTOR'S BACKGROUND. EVENTS

  17                  LEADING TO CHAPTER 11 BANKRUPTCY FILING
  18
               Debtor, Cales & Fitzgerald, PLLC, hereinafter referred to as ("Debtor" or "Cales
  19
       & Fitzgerald"), filed a voluntary petition for relief in the United States Bankruptcy
  20
       Court for the District of Arizona under Chapter Eleven on September 29, 2020. At the
  21
  22   time of filing the Debtor elected to proceed under Subchapter V, Small Business Debtor

  23   Reorganization. This Plan is filed pursuant to 11 U.S.C. §§1189 and 1190.
  24
               A.     Background and Events Leading to the Chapter 11:
  25
               Cales & Fitzgerald, PLLC, an Arizona professional limited liability company,
  26
  27   was formed on September 1, 2018. Lane Fitzgerald was and always has been its only

  28   member.




Case 2:20-bk-10911-DPC       Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00             Desc
                             Main Document    Page 1 of 23
   1          On or about September 27, 2018, Gloria L. Cales, P ,C. ("Seller"), and Gloria L.
   2
       Cales, the Seller's sole Principal and the Debtor, Fitzgerald/Cales, PLLC (alk/a Cales &
   3
       Fitzgerald, PLLC) as the Purchaser (herein "Debtor"), entered into an Asset Purchase
   4

   5   Agreement, ("AP A"). As recited in the APA, as of September 27, 2018, Seller operated

   6   "a professional law practice in the State of Arizona (the "Practice"), practicing in certain
   7   areas of law, including, without limitation, family law, in and out of those certain
   8
       premises located at 16515 South 40th Street, Suite 141, Phoenix, Arizona 85048 (the
   9
       "Premises")." As of September 27, 2018, Seller owned the real estate and the fixtures
  10
  11   located at the Premises.

  12          As recited in the APA, "Purchaser (Debtor) desires to purchase the Practice
  13
       consisting of retained family clients who have or have not yet filed a petition, as set
  14
       forth herein, and the Seller and Principal desire to sell the same to the Purchaser
  15
  16   (Debtor), upon the terms and subject to the conditions set forth in this Agreement."

  17          The assets purchased by the Debtor from Seller included: "the Practice, the Real
  18   Estate, and the assets of the Seller related thereto or used in the operation thereof, and
  19
       for retained clients who have not yet filed their family law case, free and clear of any
  20
       liens, claims, or other encumbrances of any kind or nature, except as may otherwise be
  21
  22   expressly set forth herein (collectively, the "Purchased Property")."

  23          The Purchased Property was more particularly described as:
  24
              (a)     All of Seller's rights to all paper and electronic files related to any of the
  25                  persons and entities listed in Schedule 1.l(a), attached hereto, and all
                      subsidiaries, affiliates and successors thereto, together with all persons or
  26                  entities introduced to Purchaser by Seller or Principal as potential clients
  27                  following the Closing who thereafter engage Seller to perform legal
                      services with respect to the Practice and/or the area of law of family
  28                  (collectively, the "Clients"), except as otherwise directed by Clients,

                                                    2



Case 2:20-bk-10911-DPC        Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00                  Desc
                              Main Document    Page 2 of 23
   1                  including all correspondence, notes, pleadings, briefs, memoranda, court
                      filings, agreements, documents, maps, pictures and all drafts of any of the
   2
                      foregoing, whether generated by Seller or any of its agents or received by
   3                  Seller;

   4          (b)     All of Seller's rights to perform any work for Clients after the Closing
   5                  Date and all accounts receivable and rights of payment with respect
                      thereto, for all clients and accounts listed in Schedule 1.1 (a);
   6
              (c)     The real property and improvements thereon on which the Practice is
   7                  located (the "Business Premises") pursuant to the terms and conditions of
   8                  that certain Real Estate Purchase Contract fully executed by the Parties;
                      and
   9
              (d)     All furniture, fixtures, and assets of the Business except those Excluded
  10
                      Assets described below.
  11
              Attached to the APA was a fully-executed "Bill of Sale and Assignment". In this
  12
       Bill of Sale and Assignment, the Seller conveyed "all of Seller's right, title and interest
  13

  14   to the Purchased Property (as identified in the [APA] to the Purchaser, except for

  15   'Excluded Assets.'"
  16
              The conveyance to the Debtor of the Purchased Property was "free and clear of
  17
       any and all liens, security interests or other encumbrances." Further, the transfer of the
  18
  19   above-referenced Purchased Property was absolute and unconditional, and effective- if

  20   not earlier - as of the execution of the Bill of Sale and Assignment. Neither the Seller
  21
       nor Ms. Cales retained any security interest in the Purchased Property. In addition, there
  22
       are no provisions in the APA that permit Seller or Ms. Cales to recover ownership or
  23
  24   possession of any portion of the Purchased Property based on any actual or claimed

  25   breach by the Debtor of any obligation or provision of the APA. In fact, the Bill of Sale
  26   and Assignment promises that Debtor will "have and hold said Purchased Property unto
  27
       Purchaser, its heirs, successors and assigns forever."
  28

                                                    3



Case 2:20-bk-10911-DPC        Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00               Desc
                              Main Document    Page 3 of 23
   1          The total purchase price to be paid by the Debtor under the APA to Seller was
   2
       $1,140,000.00, as set forth in APA Section 2.1(a). Of this purchase price, the APA
   3
       allocated $700,000 to the purchase of Seller's business. Seller received a $109,000
   4
   5   down payment from the Debtor in or about September 2018, as part of the purchase

   6   price. Prior to the closing of the APA, the Debtor had paid $5,000 in earnest money,
   7   funds that were released to the Seller when the transaction set forth in the APA closed.
   8
       Seller received approximately $855,000 of the purchase price in cash from the Small
   9
       Business Administration ("SBA"). Section 3.3 of the AP A listed various "conditions
  10
  11   precedent to Seller's duty to close." All of the conditions precedent listed in Section 3.3

  12   had been materially completed at or prior to the closing of the transaction set forth in the
  13
       APA. None of the conditions precedent to Seller's obligation to close mentioned any
  14
       law license that must be obtained by the Debtor or any related individual. Because
  15
  16   Seller's obligations did not depend on whether the Debtor or any individuals affiliated

  17   therewith obtained a license to practice law in Arizona, no events related to obtaining
  18   such a license can constitute a defense to enforcement of Seller's obligations under the
  19
       APA.
  20
              Section 3.2 of the APA listed various "conditions precedent to Purchaser's
  21
  22   (Debtor's) duty to close." All of the conditions precedent listed in Section 3.2 had been

  23   materially completed at or prior to the closing of the transaction set forth in the APA.
  24
       Section 3.2(viii) of the APA states: "The Purchaser (Debtor) shall be in the process or
  25
       shall have completed and become duly licensed attorney in the State of Arizona and the
  26
  27   District of Arizona. Upon agreement of the parties, Closing may occur before actual

  28   licensure."

                                                    4



Case 2:20-bk-10911-DPC        Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00                Desc
                              Main Document    Page 4 of 23
   1          Lane Fitzgerald, the principal of the Debtor was "in the process" of becoming a
   2
       duly licensed attorney in Arizona as of the closing of the transaction set forth in the
   3
       APA. The APA specifically contemplated that the principal of the Debtor would not be a
   4

   5   licensed Arizona attorney as of the closing date.

   6          Section 6.3(g) (the "Cooperation Provision") of the APA provides, "Following
   7   the Closing, Seller will cooperate with Purchaser (Debtor) in its efforts to continue and
   8
       maintain for the benefit of Purchaser (Debtor) those business relationships of Seller
   9
       existing prior to the Closing and relating to the Practice to be operated by Purchaser
  10
  11   (Debtor) after the Closing, including relationships with regulatory authorities, suppliers

  12   and others, and Seller will satisfy the Excluded Liabilities in a manner that is not
  13
       detrimental to any of such relationships. Seller will refer to Purchaser (Debtor) all
  14
       inquiries relating to the Practice or Purchased Property."
  15
  16          Section 6.3(i) (the "Non-Competition Provision") provides "Subject to and as

  17   provided in the Arizona Rules of Professional Conduct (including as allowed on behalf
  18   of the Purchaser), including Rule 1.17, Seller shall cease to engage in the area of
  19
       practice that has been sold and transferred pursuant to this Agreement, acknowledged as
  20
       the area of family, from an office that is within a one hundred (100) mile radius of the
  21
  22   Premises."

  23          Throughout Ms. Cales's time at Debtor's business, Ms. Cales routinely
  24
       instructed paralegals and legal assistants to bill their time at attorney rates to defraud
  25
       clients and increase revenue through Ms. Cales' nefarious business practices.
  26
  27          Ms. Cales deliberately withheld material facts from the Debtor to induce it to

  28   acquire her business. At the very minimum, Ms. Cales withheld all of the following:

                                                    5



Case 2:20-bk-10911-DPC        Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00              Desc
                              Main Document    Page 5 of 23
   1          A.      Ms. Cales would routinely and regularly instruct paralegals and legal
                      assistants to bill at attorney rates.
   2
   3          B.      Lisa Broadus, an employee of the Seller, is a convicted felon. Was
                      convicted of a crime of moral turpitude and said criminality immediately
   4                  brings Lisa Broadus' trustworthiness and character into serious question.
   5          c.      Ms. Cales never intended to retire.
   6
              D.      Ms. Cales never intended to cooperate with the transition of the Practice
   7                  to the Debtor.
   8
              E.      Ms. Cales intended to defraud the Debtor of the funds used to purchase
   9                  the Practice.

  10          F.      Ms. Cales intended to defraud the Debtor of the funds received from
                      clients after the purchase of the Practice.
  11
  12          Ms. Cales made repeated promises to the Debtor, verbally and written, that she

  13   would continue to be the Arizona licensed attorney for the Debtor. Ms. Cales filed with
  14
       the Arizona Supreme Court on December 3, 2018 a certificate that she would be the
  15
       supervising attorney for the Debtor. Ms. Cales never revoked this promise to be
  16
  17   Debtor's supervising attorney.      Said certification required Ms. Cales to be the

  18   supervising attorney for the Debtor for 365 days or until revoked. Ms. Cales was the
  19
       supervising attorney for the Debtor pursuant to Arizona Ethics Rule 5.1.
  20
              Ms. Cales failed to cooperate in the operation of the Practice. She refused to
  21
       work appropriately with the Debtor with respect to client representation. Instead, she
  22
  23   opened an office from which to practice law within less than one hundred miles of the

  24   location of the Premises, in violation of the Non-Competition Provision. In addition to
  25
       being a breach of the APA, this action was also a violation of Arizona Ethics Rule 1.17.
  26
              Ms. Cales misappropriated funds from the Debtor. Further, she failed to provide
  27
  28   proper notices to clients of the sale of the Practice in violation of Arizona Ethics Rule



                                                   6


Case 2:20-bk-10911-DPC       Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00              Desc
                             Main Document    Page 6 of 23
   1   1.17. She breached her confidentiality obligations under the APA as well as her duty of

   2   good faith and fair dealing by depriving the Debtor of the benefits of the APA.
   3
              Ms. Cales, herself and by instruction to the staff retained by the Debtor for the
   4
       transition, refused to provide the Debtor with passwords for accounts allowing access to
   5
   6   purchased assets including but not limited to computer network, office computers and

   7   monitored security alarm system. Ms. Cales refused to associate with or share
   8
       information with the Debtor on the firm trust account.
   9
              In about May 2019, Ms. Cales and Mr. Davis, an associate of Ms. Cales,
  10
       removed client files, furniture, and other items personal items of the Debtor from the
  11
  12   Premises. On the morning following this removal, Mr. Davis met Mr. Fitzgerald outside

  13   Premises, handed him keys, and stated "good luck." Ms. Cales and Mr. Davis had no
  14
       right to remove these items. Despite demand, Ms. Cales and Mr. Davis have not
  15
       returned these items to Debtor. The Debtor has suffered severe, ongoing and irreparable
  16
  17   damage as a result and the loss of anticipated revenues.

  18          In an effort to recover damages and force Ms. Cales to take responsibility for her
  19
       actions, the Debtor filed a lawsuit in the Superior Court, Maricopa County on June 3,
  20
       2019 under Case Number CV2019-051886. Litigation continued for just over 1 year
  21
       and is still pending. As a direct result of the damages caused by Ms. Cales, the Debtor
  22
  23   was unable to provide payment on the SBA loan. The SBA lender, Byline Bank, issued

  24   a Notice of Trustee Sale and, in an effort to stop the foreclosure of the Premises, the
  25
       Debtor filed for Chapter 11 bankruptcy relief on September 29, 2020 just hours before
  26
       the scheduled Trustee Sale.
  27
  28

                                                   7



Case 2:20-bk-10911-DPC       Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00              Desc
                             Main Document    Page 7 of 23
   1                                 Post-Petition Events

   2          Upon the filing of this case it became abundantly apparent that this was not your
   3
       ordinary Subchapter V case. While the filing had its intended effect of postponing the
   4
       schedule Trustee Sale of the Debtor's commercial building, just ten days after the filing
   5
   6   the lienholder filed a Motion for Relief From the Automatic Stay. Less than one week

   7   later, Gloria Cales filed an Emergency Motion to Remove Names From Master Mailing
   8   List arguing that most of the individuals listed on Schedule F were not creditors of the
   9
       bankruptcy estate. The Court set an emergency hearing on Ms. Cales Motion and
  10
       negotiations relating to the same began. At the same time, and directly related to the
  11
  12   pending state court litigation against Ms. Cales, Ms. Cales, through her Counsel,

  13   presented a proposal to settle the controversy directly to the Subchapter V Trustee, thus
  14
       bypassing the Debtor and its Counsel. This improper action resulted in the filing of a
  15
       Notice of Substantial Offer Benefitting Unsecured Creditors, filed by the Subchapter V
  16
  17   Trustee. This Notice contained the "history" of the litigation from the side ofthe

  18   Defendant, not the Debtor, and proposes that the Defendant, Ms. Cales, provide payment
  19
       to the bankruptcy estate of $439,000.00, an amount, in the opinion of the Debtor, is
  20
       simply unacceptable.
  21
              While discussions with the creditors and the and the Subchapter V Trustee were
  22
  23   moving forward, Counsel for the Debtor realized that he was not familiar enough with

  24   bankruptcy court procedure. The Debtor, through its Counsel, reached out to current
  25
       counsel and, on November 4, 2020 a Motion for Substitution of Counsel was filed. An
  26
       Order authorizing the substitution was entered by the Court that same day. Since that
  27
  28   time, the parties continued discussions relative to the pending Motion for Relief From

                                                    8



Case 2:20-bk-10911-DPC        Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00                 Desc
                              Main Document    Page 8 of 23
   1   Stay and the Emergency Motion to Remove Names from the Master Mailing List. At
   2
       the same time, Cales & Fitzgerald was forced to defend its right to be in Chapter 11 as
   3
       Gloria Cales, in her attempt to steal the cause of action against her, filed a frivolous
   4

   5   Motion to Convert this case to Chapter 7.

   6           With the issue relating to the removal of names from the Master Mailing list
   7   having been resolve and with the Motion to Convert is still pending, Cales & Fitzgerald
   8
       is now ready to move forward with this Plan of Reorganization under Subchapter V and
   9
       to vigorously pursue its litigation against Gloria Cales in State Court.
  10
  11           II.     SUMMARY OF PLAN

  12           This Plan of Reorganization (the Plan) proposes to pay the creditors with
  13
       allowed claims from the recovery of litigation pending in the Maricopa County Superior
  14
       Court under Case Number CV2019-051886 and to the extent necessary, the contribution
  15
  16   from the principal of the Debtor, Lane Fitzgerald so that all creditors with allowed

  17   claims are paid in full.
  18           The Plan provides for 4 classes of claims to be paid or administered in the
  19
       following manner.
  20
               Non-priority, non-insider unsecured creditors holding allowed claims will
  21
  22   receive distributions, which the proponent of this Plan has estimated at 100% percent on

  23   the dollar. All creditors and equity security holders should refer to Articles III through
  24
       XII of this Plan for information regarding the precise treatment of their claim(s).
  25
            YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE
  26   PAPERS CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY, IF
  27   YOU HAVE ONE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH
       TO CONSULT ONE.)
  28


                                                     9

Case 2:20-bk-10911-DPC            Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00                 Desc
                                  Main Document    Page 9 of 23
   1          III.    PLAN OF REORGANIZATION
   2
              Classes 2 and 4 are not impaired under the Plan, or not entitled to vote, in that
   3
       the Plan does not alter the legal or contractual rights to which the holders of such claims
   4

   5   are entitled and/or the Bankruptcy Code permits payment over an extended period of

   6   time and/or the holder of the claim has agreed to a different treatment.
   7          Class 1 and 3 are impaired under the Plan.
   8
              All allowed and approved claims or judicially determined claims in Class 3 will
   9
       receive those amounts as reflected in the payment schedule under the Plan. The Plan
  10
  11   Distribution Date shall be thirty (30) days from the date that the Effective Date of the

  12   Plan and every thirty (30) days thereafter. (See General Provision, Article XII, for
  13
       defined terms.) The claims under the Plan shall be paid or administered in the following
  14
       manner:
  15
  16          Unclassified Claims. The total amount of attorneys fees owed to Debtor's

  17   Bankruptcy Counsel, Allan D. NewDelman, as of December 16, 2020 is $16,298.24
  18
       subject to an offset against retainer of $1,124.00 leaving a current balance of
  19
       $15,174.24. Debtor believes, at the time the Debtor's Chapter 11 Plan is confirmed,
  20
       there will be an additional attorney's fees administrative expense claim in the
  21
  22   approximate amount of $4,000.00 bringing the total balance due but not paid to

  23   $19,174.24. Payment to Debtor's Counsel shall be out of the recovery of damages
  24
       against Gloria Cales in the pending State Court litigation or from the contribution of
  25
       Debtor's principal, Lane Fitzgerald.
  26
  27          In addition, the Chapter 11, Subchapter V Trustee will have an administrative

  28   expense claim in the approximate amount of $5,000.00. Payment to the Subchapter V

                                                   10



Case 2:20-bk-10911-DPC       Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00                  Desc
                             Main Document   Page 10 of 23
       Trustee shall be out of the recovery of damages against Gloria Cales in the pending
   1
       State Court litigation or from the contribution of Debtor's principal, Lane Fitzgerald.
   2
   3           The administrative expense claims ofDebtor's counsel and the Chapter 11

   4   Trustee are subject to approval by the Bankruptcy Court.
   5
               Secured Claim- Byline Bank (Class 1)- Claim 2-2
   6
               Byline Bank ("Byline") filed a Secured Proof of Claim on November 4, 2020 in
   7
   8   the amount of $1,013,934.34. On December 7, 2020 an Order was entered terminating

   9   the Automatic Stay so as to permit Byline to complete a non-judicial foreclosure
  10   ("Trustee Sale") of a commercial building located at 16515 South 40th Street, Phoenix,
  11
       Arizona, 85048. Byline has advised Debtor's Counsel that the net proceeds of the
  12
       Trustee Sale must be applied to the principal. It is therefore anticipated that the
  13
  14   principal balance of the Secured Claim shall be reduced by approximately $445,000.00.

  15   As of the Trustee Sale date, arrears will be approximately $118,000.00. 1
  16
               Byline shall be paid all interest arrears over a four (4) year period commencing
  17
       on the 13th month after Confirmation and through month 60 of the Plan. This will be in
  18
  19   equal monthly installments, in the amount of $2,458.00 per month as permitted by the

  20   Bankruptcy Code.
  21
               The principal balance owed to Byline (to be determined as of the date of the
  22
       Trustee Sale) shall be paid with interest at the rate of six percent (6%) per annum and
  23
  24   payable over the remaining term of the Loan between the Debtor and Byline Bank.

  25   Pursuant to loan documents attached to the Proof of Claim, the term expires on

  26   September 26, 2043. This monthly payment, in the amount of shall commence 30 days
  27
  28
               1
                As of September 29, 2020 pre petition interest of $104,086.06 and post petition interest of
       $19,128.85.

                                                       11

Case 2:20-bk-10911-DPC         Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00                      Desc
                               Main Document   Page 11 of 23
   1   after Byline transmits a full and complete account status to Debtor and Debtor's Counsel
   2
       subsequent to the Trustee Sale.
   3
                Byline shall maintain its secured lien upon the assets of the estate pursuant to its
   4
   5   perfected UCC1 recorded on September 27, 2018, recording number 2018-003-9176-1.

   6   This Class is impaired.
   7            Unsecured Priority Claim- Internal Revenue Service (Class 2)- Claim No. 1-1.
   8
                The Internal Revenue Service ("IRS") asserts a priority claim in the amount of
   9
       $1,200.00 partially based upon estimated taxes resulting from unfiled FICA and FUTA
  10
  11   tax returns for 2018 through the Petition date. This priority amount shall be paid out of

  12   the recovery of damages against Gloria Cales in the pending State Court litigation or
  13
       from the contribution of Debtor's principal, Lane Fitzgerald. It is not known when
  14
       payment will be tendered however, all payments on the priority claim will be paid
  15
  16   within 60 months of the Petition date. As the Debtor is not operating there will not be

  17   any post petition withholdings. This Class in not impaired.
  18
                General Unsecured Claims (Class 3)
  19
                All allowed and approved claims under this Class shall be paid under this Plan.
  20
       This Class is impaired.
  21
  22            A Bar Date Notice to file claims has been noticed to all creditors and parties in

  23   interest. That Bar Date expired on December 8, 2020. 2 The following creditors remain
  24
       creditors of this estate therefore, Class 3 shall be made up of the following creditors:
  25
  26
  27
                ~here are only five (5) timely claim. Claim No. 1 is the IRS and is treated as a priority claim in
  28   Class 2. Claim No. 2 is Byline Bank and is treated as a secured claim in Class 1.

                                                           12



Case 2:20-bk-10911-DPC           Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00                           Desc
                                 Main Document   Page 12 of 23
   1   Creditor Name                    Claim No.        Claim Amount             Status
   2   Lang & Klain, P.C.               3-1              $24,069.75               Disputed
   3   Gloria Cales                     4-1              $654,912.23              Disputed
       Harrach Law                      5-1              $4,280.37                Disputed
   4
               A timely objection will be filed to these claims. Payment to any creditor in this Class
   5
       that is adjudicated to be an allowed claim shall be paid out of the recovery of damages
   6

   7   against Gloria Cales in the pending State Court litigation or from the contribution of

   8   Debtor's principal, Lane Fitzgerald. Payments shall commence 13 months from the Plan
   9   Distribution Date and shall be completed no later than the 601h month of the Plan.
  10
               Debtor's Interest (Class 4)
  11
               Debtor shall retain all of the legal and equitable interest in the assets of this
  12
  13   estate, as all reconciliation issues have been met. This is a non voting class.

  14           IV.     DISPUTED CLAIMS
  15
               The Debtor reserves the right to verify and object to any proof of claim.
  16
       Payment of disputed claims shall be made only after agreement has been reached
  17
       between the Debtor and the Creditor or upon the order of the Court. Any and all
  18
  19   objections to proofs of claim will be filed within thirty (30) days of the Effective Date of

  20   this plan or will be waived. If any disputed claim is subsequently allowed by the Court
  21
       such claim shall be paid under Class 3.
  22
  23
               v.      EXECUTORY CONTRACTS

  24           Schedule G shows that there are no executory contracts.

  25           VI.     MEANS OF EXECUTION/PRO.JECTION
  26
       The funds necessary for the payment of approved and allowed claims will be derived
  27
       from the Debtor's liquidation of estate assets, including the recovery of damages against
  28

                                                       13



Case 2:20-bk-10911-DPC         Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00                      Desc
                               Main Document   Page 13 of 23
   1   Gloria Cales to which Special Counsel will be been employed to pursue or from the
   2
       Debtor's principal, Lane Fitzgerald. The duration of the Plan shall be no greater than 60
   3
       months from the Distribution Date. To support feasability of payments under this Plan
   4
   5   from Lane Fitzgerald, if such is required, attached hereto and incorporated herein by

   6   reference as Exhibit "A" is Mr. Fitzgerald's financial statement.
   7          VII.    CHAPTER 7 LIQUIDATION ANALYSIS
   8
              Pursuant to the provisions of the Bankruptcy Code providing for Court approval
   9
       of a Plan of Reorganization, the Debtor is required to pay creditors at least as much as
  10
  11   creditors would receive in a Chapter 7 liquidation case, after costs of administration and

  12   the liquidation of the Debtor's assets. The Liquidation Analysis represents an estimate
  13
       of recovery based upon hypothetical liquidation assumptions whereby a Trustee would
  14
       conduct the Chapter 7 liquidation to convert assets to cash and settle claims. The
  15
  16   determination of the hypothetical proceeds from the liquidation of assets is an uncertain

  17   process involving the use of estimates and assumptions that, although considered
  18   reasonable, are inherently subject to business, economic and competitive contingencies
  19
       beyond the control of the Debtor. The Debtor believes that by virtue of the Plan that it
  20
       will have the ability to pay all allowed and approved claims pursuant to the Plan of
  21
  22   Reorganization.

  23
  24
  25
  26
  27
  28

                                                   14


Case 2:20-bk-10911-DPC       Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00                  Desc
                             Main Document   Page 14 of 23
   1                                           LIQUIDATION ANALYSIS 3

   2   ASSETS                               VALUE                               VALUE TO ESTATE

   3   Commercial building                  $480,000.00       $1,013,934.34               Property surrendered
       Theft from trust acct                $333,809.17       $see above                  $0.00
   4   Trst. Acct. dep. at Harrach Law      $    400.00       $see above                  $0.00
       Embezzled funds                      $358,485.00       $see above                  $158,759.83
   5   Embezzled funds                      $105,600.00       $0.00                       $150,600.00
       Acct receivable                      $194,614.00       $0.00                       $194,614.00
   6   Office furniture                     $ 6,580.00        $0.00                       $ 6,580.00
       Office fixtures                      $ 3,900.00        $0.00                       $ 3,900.00
   7   Customer list                        $Unknown          $0.00                       $Unknown
       Goodwill                             $Unknown          $0.00                       $Unknown
   8   Fraud claim against many             $Unknown          $0.00                       $Unknown
       Negligence claim                     $Unknown          $0.00                       $Unknown
   9   Theft claim against many             $Unknown          $0.00                       $Unknown
       Additional accounts receivable       $Unknown          $0.00                       $Unknown
  10   Gross revenues of Gloria Cales       $Unknown          $0.00                       $Unknown
  11
  12                                CHAPTER 7 RECONCILIATION
  13            Property of the Estate not otherwise encumbered                          $Unknown
                Less Chapter 7 Trustee Fees                                             <$Unknown>
  14            Less cost of sale (10% of sale price)                                   <$Unknown >
                Funds available after liquidation of all assets                          $Unknown
  15            Less priority creditors                                                 < $ 1,200.00 >
                Less Chapter 11 Admin. Fees                                             < $25,298.24 >
  16                                                                                      $Unknown
                TOTAL AVAILABLE TO UNSECURED CREDITORS:
  17
                VIII.       FEASABILITY AND REMEDIES UPON DEFAULT
  18
                Should this Case proceed to Confirmation under 11 U.S.C. § 1191(b), Debtor
  19
  20   submits that this Plan does not discriminate unfairly and is fair and equitable with

  21   respect to each class of claims or interest that is impaired under, and has not accepted
  22   the Plan. The Debtor further submits that it will be able to make all payments under the
  23
       Plan out of the recovery of damages against Gloria Cales in the pending State Court
  24
  25
  26            3
                    Based upon the original Schedules and any amendments thereto.

  27            4
                  All property of the estate, not otherwise encumbered, is subject to the lien of Byline Bank against
       the Commercial Building and a properly perfected/recorded UCC1. As of the Petition date the amount due
  28   to this creditor was $1,013,934.34.

                                                            15


Case 2:20-bk-10911-DPC             Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00                            Desc
                                   Main Document   Page 15 of 23
   1   litigation or from the contribution of Debtor's principal, Lane Fitzgerald, or there is a
   2
       reasonable likelihood that the Debtor will be able to make all payments under the Plan
   3
       out of the recovery of damages against Gloria Cales in the pending State Court litigation
   4
   5   or from the contribution ofDebtor's principal, Lane Fitzgerald ..

   6           Unless otherwise specified under this Plan or pursuant to a separate Court Order,
   7   the Debtor's failure to make any payment due under the Plan to Class 3 within thirty
   8
       (30) days after demand for payment after its due date shall constitute a default unless the
   9
       Debtor and the affected creditor agree to delayed payment. If any default is cured
  10
  11   within said thirty (30) day cure period, then the Creditor shall not be entitled to enforce

  12   any remedies which would be otherwise available on account of the default. In the
  13
       event the Debtor does not cure the default, the Debtor reserves the right to seek
  14
       modification of this Plan pursuant to 11 U.S.C. § 1193, if applicable. In the event
  15
  16   Debtor fails to cure the default or to obtain a modification of the Plan, Byline Bank

  17   (Class 1), shall continue to hold legal rights against Lane Fitzgerald pursuant to the
  18   personal guarantee and may foreclose upon any remaining collateral. In the event
  19
       Debtor fails to cure the default or to obtain a modification of the Plan, Creditors in Class
  20
       3 shall have all rights and remedies under State law and the Automatic Stay shall be
  21
  22   immediately terminated.

  23           Any Notice of Default must be sent in writing to both the Debtor and the
  24
       Debtor's counsel at the addresses listed below:
  25
                                              Cales & Fitzgerald, PLLC
  26                                          c/o Lane Fitzgerald, Esq.
  27                                          2031 Riverside Drive
                                              Suite A
  28                                          Beloit, WI 53511

                                                    16


Case 2:20-bk-10911-DPC       Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00                    Desc
                             Main Document   Page 16 of 23
   1                                         Allan D. NewDelman, Esq.
                                             Allan D. NewDelman, P.C.
   2
                                             80 East Columbus Avenue
   3                                         Phoenix, AZ 85012

   4          IX.     DISCHARGE
   5
              Ifthe Debtor's Plan is confirmed under §1191(a), on the effective date or
   6
       confirmation of the Plan, the Debtor will be discharged from any debt that arose before
   7
   8   confirmation of this Plan, to the extent specified in §1141(d)(1)(A) of the Code, except

   9   that the Debtor will not be discharged of any debt:
  10
              (i) imposed by this Plan; or
  11
              (ii) to the extent provided in §1141(d)(6).
  12
              If the Debtor's Plan is confirmed under § 1191 (b), confirmation of this Plan does
  13
  14   not discharge any debt provided for in this Plan until the Court grants a discharge on

  15   completion of all payments due under the Plan. The Debtor will not be discharged from
  16
       any debt:
  17
              (i ) on which the last payment is due after completion of the Plan, or as otherwise
  18

  19   provided in §1192; or

  20          (ii) excepted from discharge under §523(a) of the Code, except as provided in
  21
       Rule 4007(c) of the Federal Rules of Bankruptcy Procedure.
  22
              X.      IMPLEMENTATION AND CONSUMMATION OF PLAN
  23
  24          The Debtor's status as Debtor-in-Possession, upon the entry of an Order

  25   confirming the Debtor's Plan of Reorganization, shall terminate and the Debtor shall
  26   continue to operate its affairs in the ordinary course and are authorized to engage in any
  27
       lawful business activities and transaction without Court approval.
  28

                                                   17



Case 2:20-bk-10911-DPC         Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00               Desc
                               Main Document   Page 17 of 23
   1           Consistent with Article VIII relating to remedies upon default, non exempt
   2
       property of the estate shall not vest in the Debtor until payments under the Plan are
   3
       completed unless otherwise Ordered by the Court.
   4

   5           ALL CREDITORS SHALL REMAIN BOUND BY THE TERMS AND

   6   CONDITIONS SET FORTH IN THE DEBTOR'S PLAN OF
   7   REORGANIZATION. NO CREDITOR SHALL BE ALLOWED TO TAKE ANY
   8
       COLLECTION ACTION AGAINST THE DEBTORS AS LONG AS THE
   9
       DEBTOR REMAINS IN COMPLIANCE WITH THE PLAN OF
  10

  11   REORGANIZATION.

  12          It shall be the obligation of each creditor participating under the Plan to keep the
  13
       Debtor advised of its current mailing address. In the event any payments tendered to
  14
       creditors are mailed, postage prepaid, addressed (1) to the address specified in the
  15
  16   Debtor's schedules and statement, (2) to the address specified in any proof of claim filed

  17   by a creditor or claimant herein or (3) to the address provided by any such creditor or
  18
       claimant for purposes of distribution, and if subsequently the Post Office returns such
  19
       distribution due to a lack of insufficiency of address or forwarding address, the Debtor
  20
       shall retain such distribution for a period of six (6) months. Thereafter, the distribution
  21
  22   shall revert to the Debtor without further Order of the Court and free and clear of any

  23   claim or the named distributee. The Debtor shall thereafter not be required to mail
  24
       subsequent distributions to any creditor for whom a distribution has been returned by the
  25
       Post Office.
  26

  27

  28

                                                    18



Case 2:20-bk-10911-DPC       Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00                   Desc
                             Main Document   Page 18 of 23
   1          XI.        RETENTION OF .JURISDICTION
   2
              The Bankruptcy Court will retain jurisdiction over this case for purposes of
   3
       determining the allowance of claims or objections to claims. The Court will also retain
   4

   5   jurisdiction for purposes of fixing allowances for compensation and/or for purposes of

   6   determining the allowability of any other claims administrative expenses. The Court

   7   will also retain jurisdiction for the purpose of establishing bar dates and making a
   8
       determination with respect to all disputed claims. Finally, the Court shall retain
   9
       jurisdiction for purposes of determining any dispute arising from the interpretation,
  10

  11   implementation or consummation of the Plan to implement and enforce the provisions of

  12   the Plan and to enter a Chapter 11 Discharge Order. Notwithstanding anything to the
  13
       contrary contained herein, the Debtor shall not be bound by estoppel, the principles of
  14
       res judicata or collateral estoppel with respect to any term or provision contained herein
  15
  16   in the event the Plan is not confirmed.

  17          XII.       GENERAL PROVISIONS
  18
              A.         Confirmation Date: The date in which the Court enters an Order
  19
       confirming the Chapter 11 Plan of Reorganization.
  20
              B.         Effective Date: The Effective Date of this Plan is fifteen (15) days after
  21
  22   the entry of the Confirmation Order.

  23          c.         Distribution Date: The distribution date shall be thirty (30) days after the
  24
       Effective Date.
  25
  26
  27

  28

                                                      19


Case 2:20-bk-10911-DPC          Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00                 Desc
                                Main Document   Page 19 of 23
   1          The headings contained in this Plan are for convenience of reference only and do
   2
       not affect the meaning or interpretation of this Plan.
   3
              DATED this 281h day of December, 2020.
   4
   5
   6
   7                                                            . NewtJelinall,ESq.
   8                                                  Attorney for Debtor

   9
  10

  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    20



Case 2:20-bk-10911-DPC       Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00             Desc
                             Main Document   Page 20 of 23
Case 2:20-bk-10911-DPC   Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00   Desc
                         Main Document   Page 21 of 23
                              EXHIBIT "A"




Case 2:20-bk-10911-DPC   Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00   Desc
                         Main Document   Page 22 of 23
Personal Financial Statement of:
Lane Fitzgerald
as of:
12/23/2020



                                      Amount in Dollars
Cash - checking accounts                 $            22,000
Cash -savings accounts                                   500
Certificates of deposit
Securities - stocks I bonds I
mutual funds                                          25,000
Notes & contracts receivable                         178,000
Life insurance (cash surrender
value)
Personal property (autos, jewelry,
etc.)                                                 30,000
Retirement Funds (eg. IRAs,
401k)                                                 15,000
Real estate (market value)
Total Assets                             $      ___
                                     .......:....   270,500'
                                                      _:.__;,_:___



Short Term Liabilities                 Amount in Dollars
Current Debt (Credit cards,
Accounts)                                 $           22,000
Vehicle Loan                              $           20,000
Taxes payable                                          5,000
Total Liabilities (See Note 1)           $            47,000

Net Worth                                 $          223,500


Note 1 (Excluded Liabilities)
Long Term Liabilities
Byline Bank Loan                                    $500,000




Case 2:20-bk-10911-DPC           Doc 93 Filed 12/28/20 Entered 12/28/20 14:54:00   Desc
                                 Main Document   Page 23 of 23
